Name: 82/320/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 18 May 1982 extending the suspension of imports of all products originating in Argentina
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-05-18

 Avis juridique important|41982D032082/320/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council of 18 May 1982 extending the suspension of imports of all products originating in Argentina Official Journal L 136 , 18/05/1982 P. 0002 - 0002*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 18 May 1982 extending the suspension of imports of all products originating in Argentina (82/320/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, in agreement with the Commission, HAVE DECIDED AS FOLLOWS: Sole Article Article 3 of Decision 82/221/ECSC (1) shall be replaced by the following: 'Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 24 May 1982. On that date at the latest, a new review of the situation and of the possible measures to be taken will be carried out.' Done at Brussels, 18 May 1982. The President P. de KEERSMAEKER (1) OJ No L 102, 16. 4. 1982, p. 3.